It is a great honour for 
me to stand once again before the Assembly — the 
last time I shall do so in my two terms as President of 
Indonesia. I could not agree more with the theme chosen 
for this session, “Delivering on and implementing a 
transformative post-2015 development agenda”, which 
is very much in line with the work of the High-level 
Panel I have been privileged to co-chair.

For the past 15 years, the international community 
has been working on a grand and ambitious project 
for humankind, the Millennium Development Goals 
(MDGs). Our hard work over the years has produced 
achievements that include breakthroughs in combating 
poverty, increasing school enrolment and improving 
public health. Those achievements are encouraging and, 
in some instances, inspiring. But humankind as a whole 
has not achieved all the MDG targets. The successes 
have been uneven, differing between regions, within 
regions and even within countries. We have come a 
long way, yet we still have a long way to go.

For those who have made it, as well as for those 
who have yet to make it, I have learned one great lesson, 
which is that the most important driver of change 
lies in governance — not just good governance, but 
smart governance. Smart governance usually involves 
innovative leadership and active public participation. 
Without at least those two elements, all the hard work 
we put in will not produce the desired results. And with 
smart governance, nations can exceed their potential 
and leapfrog over others ahead of them. In Indonesia we 
have managed to increase our national per capita income 
by 400 per cent within just one decade, something that 
was beyond our wildest imagination.

The quest to achieve the MDGs over the past 
15 years has also reinforced the need for a more robust 
global partnership. There has certainly been much 
activity. But somehow, our efforts in the World Trade 
Organization, on the post-Kyoto climate, on reforming 
the global financial architecture and the United Nations 
and in many other areas have proved painfully slow.

As we set forth a new global agenda for development, 
I believe we can draw on those years of trial and error to 
become more acutely aware of the promises and pitfalls 
of development, and of what we want and what we do 
not want. We do not want development that measures 
progress in terms of material possessions alone and 
ends up dehumanizing and marginalizing our citizens. 
What we want is sustainable development with equity.

Yet the importance of our work lies beyond the 
issue of development, since we are now also confronted 
with yet another major problem. We are witnessing a 
worrying deterioration in the relations between the 
major Powers. None of us, certainly not the United 
Nations, can afford to bury our heads in the sand about 
that grim development.


It is especially worrying, given that for more than 
two decades after the fall of the Berlin Wall, the world 
actually witnessed a series of promising events. Most 
fundamental was the fact that improved relations among 
the major Powers created ample space for new strategic 
and economic opportunities. Global trade totals have 
reached $23 trillion, an almost six-fold expansion since 
the year after the Cold War ended in 1990. The fastest 
growth — one and a half times as fast as during the 
preceding two decades — was from 2000 to 2013, the 
period that coincided with our work on the MDGs. The 
value of global investments reached almost $1.5 trillion 
in 2013 for a near seven-fold increase since 1990.

In South-East Asia, that positive geopolitical 
development has allowed us to develop stronger 
cooperation and to develop the region’s architecture. 
It led to the establishment of the East Asia Summit, a 
vision for the Association of Southeast Asian Nations 
(ASEAN) community, a progressive ASEAN Charter, 
a more active ASEAN Regional Forum and other 
institutions. And Indonesia has also been able to develop 
strategic partnerships with all the major Powers as well 
as with many emerging Powers.

Today I see that the international community 
is concerned about the danger of the old Cold War 
returning. Major-Power relations are worsening, 
fuelled by mutual suspicion. Relationships that were 
previously stable and cooperative are now marked by 
volatility and tension. That benefits no one, and we 
should therefore not let it become permanent. The 
major Powers — indeed, all of us — have an obligation 
to work together to resolve the major issues of our time. 
To mention only a few, we must end the suffering of 
the Palestinians in Gaza and the rest of the occupied 
territory and deliver the still elusive two-State solution. 
We must resolve the conflict in Ukraine that is now 
upsetting relations between Russia and the West. And 
we must find an effective and durable solution to the 
ongoing conflicts in Syria and Iraq.

To do all of this, there must be mutual 
accommodation. There must be a forward-looking 
attitude that embraces a win-win predisposition 
rather than a zero-sum attitude. Diplomacy must take 
precedence. The deficit of trust must be transformed 
into strategic opportunities and confidence-building. 
It is not enough just to call for peaceful coexistence. 
That is so twentieth century. Here in the twenty-first 
century, we need much more than conditions in which 
world Powers merely peacefully coexist. We need those 
Powers to work passionately together in order to foster 
strategic cooperation and to tackle global issues. They 
must begin to turn the trust deficit into a new strategic 
trust not only among themselves but also with emerging 
Powers and with all nations of the United Nations. Is 
that possible? I would say a resolute yes, for that is 
what has transpired in South-East Asia. In the second 
half of the 1960s, South-East Asian nations were poor, 
divided and insecure, threatened by a war raging in 
their neighbourhood and ignorant of one another after 
centuries of separation during the colonial past.

The establishment of the Association of Southeast 
Asian Nations enabled countries in the region to form 
the habit of dialogue and consultation with one another 
and to learn to trust one another. Today, we can proudly 
say that the once-divided 10 South-East Asian nations 
now belong to ASEAN-10. Together, they are all drivers 
of regional affairs and masters of their own destiny. A 
number of sensitive inter-State and intra-State conflicts 
have been peacefully resolved. Those that remain are 
being addressed through dialogue and negotiation. 
Economic interdependence has become the norm of the 
day.

Moreover, South-East Asia is on the verge of 
becoming a true community. We regard that as the apex 
of strategic trust, which we believe can be replicated 
everywhere. The culture of peace and coexistence 
that we are trying to attain in Indonesia and in the 
ASEAN region is clearly the antidote to the poison 
of fundamentalist prejudice and deep intolerance, as 
practised by a terrorist group in Iraq and Syria that 
falsely defines itself as the Islamic State. The ideology 
of the Islamic State in Iraq and the Levant not only 
betrays the true teaching of Islam as a religion of peace 
but also harms and seriously upsets the Islamic Ummah 
throughout the world.

It has been a great privilege to forge closer bonds 
between Indonesia and all nations represented in this 
great assembly, the United Nations. As I look back, 
I must admit that there remain many challenges that 
Indonesia must resolve. Some of our efforts are already 
on the right track. In a world desperately grappling 
with climate change, we are progressively and boldly 
applying a moratorium on deforestation — our 
important contribution to reducing carbon emission. In 
a world of economic uncertainty, we have increased our 
national income per capita by 400 per cent within just 
a short decade.


In a world witnessing rising extremism, Indonesia 
continues to hold firm to the values of freedom, 
tolerance, moderation and multiculturalism, which 
form the basis of our nationhood. In a world still 
burdened by insurgencies, we have managed to find 
a permanent peaceful political solution to end the 
30-year conflict in Aceh province. In a world marked 
by turbulent transitions in the Middle East, time and 
again we have shown to our people and to the world 
that, in Indonesia, democracy, Islam, modernity and 
human rights go together.

In a world often stigmatized by the past, Indonesia 
has opened a entire new chapter of peaceful relations 
with Timor-Leste on the basis on equality and mutual 
respect. In a world where territorial disputes often 
erupt into open conflicts, Indonesia has continued to 
peacefully resolve, one by one, the overlapping maritime 
borders with Vietnam, the Philippines, Singapore and 
other nations.

The Indonesian and South-East Asian experiences 
underscore the dawn of a new age of globalism for the 
twenty-first century — a world that openly embraces 
change as opposed to being intimidated by it. What the 
world so desperately needs today is a pioneering spirit: 
the boldness to break old boundaries and to create new 
frontiers. Given that spirit, I believe that humankind 
can overcome the challenge of climate change, conquer 
poverty, eradicate social injustice, hasten the global 
economic recovery and create a culture of peace among 
all religions, including the Abrahamic faiths. In that 
spirit, we can, hopefully, end the cycle of violence, 
hatred, fear and humiliation that has made so many 
conflicts around the world seem intractable for decades 
and centuries.

In saying that, I am neither a Utopian nor a blind 
idealist in understanding international relations. 
However, I believe that, with a strong commitment and 
political will, we can make the impossible possible. As 
we say in Indonesia, where there is a will, there is a 
way. We must drive the frontiers of nationalism into 
a new globalism, where we can devise solutions to 
national, regional and global issues at the same time. 
We must achieve a new globalism, where no nation is 
left behind and no nation dominates and where rights 
are protected and responsibilities are met. In the world 
of a new globalism, wars are unthinkable. In the first 
place, wars are fought because nations play a zero-
sum game, where the winners take all and the losers 
weep — the game of us against them, which the “us” 
must win and the “them” must lose. Winners today are 
losers tomorrow.

Let me conclude by saying that now is the time for 
all of us to start the serious business of building a new 
world of peace, prosperity and justice and of making 
everybody a winner by creating and nurturing the new 
all-inclusive “we” that leaves no one behind.
